DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 8 April 2021. As directed by the amendment: claims 1, 3-7, 10-11, and 15 have been amended, claim 2 has been canceled. Thus claims 1, 3-7, 10-11, and 15 are presently pending in this application. Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed 19 October 2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 11 and 15 have been fully considered and are persuasive. The examiner agrees that there is no teaching, suggestion or disclosure in Chapman of disengaging bobbins from a carrier as recited in the amended claims. 

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 8 April 2021 is insufficient to overcome the rejection of claims 1 and 15 based upon Kawabe in view of Schick et al. as set forth in the last Office action.
Regarding the statements presented in paragraph 8 of the declaration that occluders in the industry are typically known to be “all-or-nothing” in their manner of control and that very few (if any) clinicians thought to experiment with changes to the typical arrangement, the examiner notes there is art available in the field of perfusion that does include occluders that have more range than simply all-or-nothing and can be set to achieve a particular flow rate, see for example Niimi et al. (US 2017/0232182 A1) and Knott et al. (US 2012/0130299 A1).
Regarding the statements presented in paragraphs 9-11 that the pressure variation present in blood lines were accepted as inevitable, with no suitable alternatives available, the examiner notes that flow control that takes pressure fluctuations into account is common, since the flow rate can be adjusted as taught by at least Niimi et al. and Knott et al., further controlling flow rate based on pressure fluctuations would not be a leap for one of ordinary skill in the art. 
Regarding the statements presented in paragraph 14 that neither Kawabe nor Schick would be considered relevant in the field of perfusion because of the multitude of considerations relating to patient safety and physiological factors, the examiner notes that the amended claims are rejected with Niimi et al. which is art that is relevant in the field of perfusion. The position of the examiner is that the modification of the valve of Niimi et al. to another similar valve with more specific flow control functionality would not be such a departure from the original perfusion system that the other art would pose such a safety concern that would preclude its consideration for modification. Neither the valve of Niimi et al. nor Kawabe are in direct contact with the fluid flowing through the tube and thy both work by varying the cross sectional area of the tube. The valve of Niimi et al. can be adjusted to limit flow, Yli-Koski also teaches adjusting a valve to limit flow.

Regarding the statements presented in paragraphs 16-18, the arguments have been recognized and  considered but are moot because the new ground of rejection does not rely on any reference applied in the prior art rejection or for any teaching or matter specifically challenged in the declaration.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “quick-release feature” in claims 11 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2017/0232182 A1) in view of Kawabe (EP 0531137 A1) and Yli-Koski (US 2009/0125154 A1).
Regarding claim 1, Niimi et al. d2iscloses a perfusion system (100 Fig 1) comprising: an extracorporeal venous reservoir (102 Fig 1); a flexible tube (101 Fig 1, [0005]) configured as a venous blood line for allowing blood from a patient (P Fig 1) to be drained through the flexible tube into the extracorporeal venous reservoir (See path of 101 Fig 1); a pump (120 Fig 1) configured to circulate blood from the extracorporeal venous reservoir via a main blood line (103 Fig 1) towards an outlet (the end of tubing 106 connecting to patient “P” Fig 1); a blood removal regulating clamp (121A Fig 2) through which the flexible tube may extend (See tubing path Fig 1), the flexible tube is squeezed to deform the tube sufficiently to affect flow through the tube [0082]; and a controller (121B Fig 1) configured to receive, as an input, a flow rate restriction threshold ([0082]-[0083]). However, Niimi et al. fails to disclose wherein the clamp is two rotatable bobbins, each bobbin comprising a tube-engaging surface portion, wherein the tube-engaging surface portions define boundaries of a free space between the bobbins through which the flexible tube may extend, and wherein at least one tube- engaging surface portion has a shape that changes around at least part of a circumference of the bobbin, such that axial rotation of the bobbins rolls the bobbins along the flexible tube and modifies the free space to allow the flexible tube provided in the free space to be squeezed by an amount dependent on the rotation of the bobbins, so as to deform the tube sufficiently to affect flow through the tube; a flow sensor configured to determine a flow value indicative of a flow rate through the flexible tube; the controller configured to process the flow value and programmed with control logic configured to: produce, for a given setup of the tube and the bobbins, a mapping between a maximum flow rate through the tube and either (i) a degree of bobbin rotation, or (ii) a position along the tube-engaging surface portion; convert the flow rate restriction threshold to either (i) an amount of bobbin rotation, or (ii) a position along the tube-engaging surface portion; rotate the bobbins according to either (i) the amount of bobbin rotation, or (ii) the position along the tube-engaging surface portion; and2Application 16/080,565 Amendment Accompanying RCEswitch to a closed-loop control in which the 
	Kawabe teaches a clamp (Fig 2) is two rotatable bobbins (5, 10 Fig 2), each bobbin comprising a tube-engaging surface portion (Fig 3), wherein the tube-engaging surface portions define boundaries of a free space between the bobbins through which the flexible tube may extend (See the tube 14b extending through the space Fig 4), and wherein at least one tube- engaging surface portion has a shape that changes around at least part of a circumference of the bobbin (Fig 4), such that axial rotation of the bobbins rolls the bobbins along the flexible tube and modifies the free space to allow the flexible tube provided in the free space (Fig 4) to be squeezed by an amount dependent on the rotation of the bobbins, so as to deform the tube sufficiently to affect flow through the tube (Fig 4). Kawabe teaches the flow rate through the tube is based on an amount of bobbin rotation (Col 12 Line 50 - Col 13 Line 30). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the blood removal regulator clamp of Niimi et al. to have the limitations as taught by Kawabe since such a modification is the result of a simple substitution of one known element (clamper adjusted by servo motor of Niimi et al.) for another (rotatable bobbins of Kawabe) to achieve a predictable result (adjusting the cross sectional flow path area of the tube by changing the amount of clamp).
	Niimi et al. teaches the controller providing a mapping between a cross-sectional flow path area with respect to the amount of clamp of the clamper in the form of a predetermined function [0083]. The amount of clamp of modified Niimi et al. using the bobbins of Kawabe as the clamping element would result in the controller providing a mapping between a cross-sectional flow path area with respect to an amount of bobbin rotation in the form of a predetermined function because the amount of bobbin rotation of Kawabe is equivalent to the amount of clamp. Therefore the controller of modified Niimi et al. would be programmed with control logic configured to: produce, for a given setup of the tube and (the setup described is shown in Niimi et al. Fig 1), a mapping between the flow rate through the tube and either (i) a degree of bobbin rotation, or (ii) a position along the tube-engaging surface portion (Niimi et al. [0083]); receive, as an input, a flow rate restriction threshold (the controller 121B Fig 1 of Niimi et al. receives the input as user manually operating the controller so “the removal rate of blood flowing through the blood removal line 101 is adjusted”, the flow rate selected by the user is the restriction threshold); convert the flow rate restriction threshold to either (i) an amount of bobbin rotation, or (ii) a position along the tube-engaging surface portion (the predetermined function converts the input to the amount of clamp [0083]); rotate the bobbins according to either (i) the amount of bobbin rotation, or (ii) the position along the tube-engaging surface portion (the bobbins of Kawabe would be rotated to achieve the amount of clamp).
	Modified Niimi et al. fails to disclose a flow sensor configured to determine a flow value indicative of a flow rate through the flexible tube; and the controller configured to process the flow value; and switch to a closed-loop control in which the flow value from the flow sensor is used to adjust the amount of bobbin rotation to maintain a flow rate that does not exceed the flow rate restriction threshold.
Yli-Koski teaches a flow sensor (4 Fig 1) configured to determine a flow value indicative of a flow rate through the tube ([0010], [0021]); and a controller (3 Fig 1) configured to process the flow value; and switch to a closed-loop control [0003] in which the flow value from the flow sensor is used to adjust the amount of closure of the valve to maintain a flow rate that does not exceed the flow rate restriction threshold (flow rate restriction threshold Qsp is achieved by adjusting the valve in response to the measured flow Qm Fig 8, [0031]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the system of modified Niimi et al. to include the limitations as taught by Yli-Koski to keep flow at the set point despite pressure changes.
Regarding claim 3, modified Niimi et al. teaches the perfusion system according to claim 1. Kawabe further teaches comprising a translatable carrier (2, 7 Fig 21) on which the bobbins are disposed (Fig 21) to allow the bobbins to move along the tube as the bobbins are rotated (Fig 21b -21c).
Regarding claim 4, modified Niimi et al. teaches the perfusion system according to claim 1. Kawabe further teaches wherein the bobbins are configured to engage the tube in a synchronized manner (Col 19 Lines 12-18).
Regarding claim 5, modified Niimi et al. teaches the perfusion system according to claim 1. Kawabe further teaches further comprising a driver configured to effect synchronized rotation of both bobbins (114 Fig 21).
Regarding claim 6, modified Niimi et al. teaches the perfusion system according to claim 3. Kawabe further teaches comprising a frame on which the carrier is translatable relative to the tube to be provided (154, 155 Fig 21).
Regarding claim 7, modified Niimi et al. teaches the perfusion system according to claim 6. Kawabe further teaches further comprising a bobbin-frame coupling mechanism (112, 113, 114, 156, 157 Fig 21) configured to couple rotation of a bobbin with a movement of the bobbin along the frame.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2017/0232182 A1) in view of Kawabe (EP 0531137 A1) Yli-Koski (US 2009/0125154 A1) and Niklewski et al. (US 2006/0042638 A1).
Regarding claim 10, modified Niimi et al. teaches the perfusion system according to claim 1, however, fails to disclose further comprising a backup power source.
	Niklewski et al. teaches a backup power source (¶0264). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a backup power source as taught by Niklewski et al. in the device of Kawabe to have a temporary power source that is automatically invoked upon a power outage (¶0264).
Allowable Subject Matter
Claim 15 is allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding both claims 11 and 15, Kawabe teaches a clamping mechanism as bobbins that are translatable, however, Kawabe does not teach the bobbins have a quick release feature to cause the bobbins to disengage from a translatable carrier. Chapman teaches a quick release feature for disengaging a roller from its base, however, there is no motivation to modify Kawabe to disengage the bobbins from the translatable carrier specifically. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/15/2021